Citation Nr: 1758507	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-30 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 26, 2012.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to July 26, 2012. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United Stated Army from March 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The claim was brought before the Board in September 2014 and was remanded for further development. 

In a December 2015 rating decision, the RO granted the Veteran an evaluation of 70 percent for PTSD from July 26, 2012, as well as a grant of TDIU from July 26, 2012.  The Veteran has subsequently indicated that he is not appealing these ratings, and has filed his appeal only for the time period prior to July 26, 2012.  Therefore, the Board recognizes that the appeal is only for the time period prior to July 26, 2012, and has recharacterized the claims as reflected on the title page.  

The issue(s) of entitlement to a TDIU prior to July 26, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record shows the Veteran's PTSD prior to July 26, 2012, did not manifest to total occupational and social impairment, or occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; impaired impulse control such as unprovoked irritability with periods of violence; and inability to establish and maintain effective relationships. 

CONCLUSION OF LAW

The criteria for an increased initial rating in excess of 50 percent prior to July 26, 2012, for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2017).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Factual Analysis 

The Veteran's service-connected PTSD is currently rated under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

 A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Additionally, the Global Assessment of Functioning (GAF) score is also considered.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

Here, the Veteran is currently evaluated as 50 percent disabling.  In March 2008, the Veteran was seen for his PTSD symptoms.  The Veteran stated that he was currently retired and his wife's physical condition was stressing him out.  He stated he felt like he was under a lot of pressure and his mood had been up and down.  He maintained that he cried easily.  He stated he still had nightmares occasionally and intrusive thoughts of Vietnam on a daily basis.  He further stated his sleep was poor and his blood pressure had been up and down.  He denied suicidal and homicidal ideation and believed his medications were helping, but, could be better.  The examiner noted the Veteran was well-groomed and casually dressed.  He further provided that the Veteran was friendly, kept good eye contact, and his speech was clear and coherent.  His thoughts were logical and goal directed with no indication of psychosis.  The examiner also noted that the Veteran's mood was slightly depressed, and affect was restricted.  The examiner noted that the Veteran had a previous suicide attempt or psychiatric treatment for mood disorder or schizophrenia, no excessive alcohol or illegal drug use, no rational thinking loss, and no current thoughts for planned suicide or threatening presentation. 

The Veteran was subsequently seen again in October 2008.  The Veteran reported being unhappy due to his PTSD claim being denied and his wife threatening to leave him over his PTSD symptoms.  The Veteran stated his mood was more often down and continued to have intrusive thoughts of his time in Vietnam.  He was not sleeping well and continued to have nightmares.  The Veteran denied suicidal or homicidal ideation and maintained a relationship with his children.  He further stated his wife was doing better than she was before and therefore his stress had been reduced.  The examiner noted that the Veteran was well groomed, friendly, and maintained good eye contact.  The examiner additionally noted that the Veteran's mood was depressed and the affect was restricted.  It was further noted the Veteran's speech was clear, thoughts were logical and goal directed, and there was no indication of psychosis.  The examiner noted the Veteran's symptoms were depressed mood, difficulty sleeping, feelings of guilt or worthlessness, and isolation or withdrawal.  The Veteran also had no excessive alcohol or drug use and no rational thinking loss. 

In January 2009, the Veteran was seen for his scheduled PTSD visit.  The Veteran stated his mood was still down because of his denied claim.  He stated he felt like crying at times.  He was working part-time and stated that it was going okay.  The Veteran stated he allowed too many things to affect him.  His sleep was okay for the most part due to his Trazodone medication, but he still experienced nightmares about Vietnam at times.  He further stated he was still irritable; however, his medication did help calm him down.  He stated he took care of his wife a lot and continued to experience PTSD symptoms that trouble him.  The examiner again noted that the Veteran was well groomed, friendly, and maintained good eye contact.  The examiner also noted the Veteran's speech was clear, thoughts were logical and goal directed, there was no indication of psychosis, and his insight and judgment were good.  The Veteran's current symptoms of PTSD were noted as depressed mood, difficulty sleeping, and feelings of guilt and worthlessness.  It was noted that the Veteran still had no excessive alcohol or drug use, his rational thinking was still intact, and he had no suicidal thoughts or plans of suicide.

The Veteran was seen again in April 2009 for his routine visit.  The Veteran was still having issues with his claim being denied and stated that thinking about the things that happened in Vietnam had increased his intrusive thoughts and nightmares.  The Veteran stated he was more anxious; however, his sleep was still getting better with his medication.  The Veteran stated he was getting along better with his wife and his family.  He denied any suicidal or homicidal ideation and stated his mood was more down because of his PTSD claim denial.  His appetite was fine and his energy was fair.  The Veteran also stated he went back to working part-time and was okay with it.  The examiner again noted that the Veteran was well groomed, friendly, and maintained good eye contact.  The examiner also noted the Veteran's speech was clear, thoughts were logical and goal directed, there was no indication of psychosis, and his insight and judgment were good.  The Veteran's current symptoms were only depressed mood and difficulty concentrating.  It was noted that the Veteran still had no excessive alcohol or drug use, his rational thinking was still intact, and he had no suicidal thoughts or plans of suicide.

During the Veteran's July 2009 routine visit, the Veteran stated this was a bad time of year for him because of the fireworks.  He stated he still got startled easily.  The Veteran reported his sleep continued to be okay with his medication.  His mood could be up and down; however, he was getting along well with his wife.  The Veteran stated his PTSD symptoms were still bothering him; however, they would be worse without his medication.  He was still working part-time and stated it was going well because they let him work by himself.  The Veteran reported that his medication was working well for him.  He denied any suicidal or homicidal ideation, but he did sometimes wonder if he might be better off dead.  The examiner noted that the Veteran was well groomed, friendly, and maintained good eye contact.  However, the Veteran's mood was slightly depressed and the affect was restricted.  The examiner also noted the Veteran's speech was clear, thoughts were logical and goal directed, there was no indication of psychosis, and his insight and judgment were good.  The examiner noted the Veteran's symptoms were depressed mood, difficulty sleeping, feelings of guilt or worthlessness, and isolation or withdrawal.  The Veteran also had no excessive alcohol or drug use, no rational thinking loss, and he had no suicidal thoughts or plans of suicide.

During the Veteran's September 2009 visit, the Veteran stated he was doing about the same as before.  He stated having up days and down days and could be irritable at times.  He stated he thought his wife could be afraid of him at times due to his irritability.  He believed his medications were helpful.  The Veteran reported having occasional suicidal ideation with intent or plan; however, he stated he would not do it due to his religious beliefs and his family.  He stated he only had to take his medication sometimes for sleep.  He reported still having nightmares or flashbacks at times and continued to have intrusive thoughts of his time in Vietnam on a daily basis.  He was still working part-time and it was still going okay.  He stated he did not do much for pleasure or leisure due to work and having to take care of his wife.  The examiner noted that the Veteran was well groomed, friendly, and maintained good eye contact.  However, the Veteran's mood was slightly depressed and the affect was restricted.  The examiner also noted the Veteran's speech was clear, thoughts were logical and goal directed, there was no indication of psychosis, and his insight and judgment were good.  The Veteran's symptoms were depressed mood, difficulty sleeping, feelings of guilt or worthlessness, isolation or withdrawal, and loss of interest in life.  The Veteran also had no excessive alcohol or drug use, no rational thinking loss, and he had no suicidal thoughts or plans of suicide.

In July 2010, the Veteran was given a VA examination.  The Veteran stated that before he went into the military he was close with his siblings, besides minor problems.  However, after he came back from Vietnam he believes his siblings were scared of him.  They did not socialize with him as much as they did before.  The Veteran stated that when he returned, he wanted to find work where he could work alone.  He started working in a production plant making mobile homes.  He stated he did not like being around people much, which, almost caused problems at times but did not cause any serious issues.  The Veteran stated he previously had close friends, but, after his service he mostly liked to be alone.  The Veteran stated he had been married to his wife for forty years and she held on to him despite his issues.  The Veteran was retired and was working part-time for a production house.  He stated he liked to go fishing alone instead of participating in social activities.  The Veteran stated that when he returned from service he began drinking, and stopped drinking two to three years prior to the examination.  The Veteran denied any legal issues besides one instance of jail time for disorderly conduct.  He further denied any family history of psychiatric problems or suicide.  The Veteran stated he was at times mean and hateful towards his family but overall had a satisfactory relationship with them.  The examiner noted the Veteran had no history of suicide attempts or violence, no impairment of thought or communication, and had no delusions or hallucinations.  The Veteran's eye contact was good throughout the examination, as well as his interaction.  There was no inappropriate behavior and no suicidal or homicidal ideation.  The examiner noted the Veteran's hygienic care was good, and he had orientation to person, place, and time.  He had no memory loss, no obsessive or ritualistic behavior, and his speech was normal.  The Veteran had proper impulse control, normal speech, and no sleep impairment.  The Veteran had mild anxiety, but no depression noted.  The Veteran's symptoms were significant changes in his personality, difficulty socializing, nightmares, flashbacks, and anxiety.  The examiner noted that the Veteran's PTSD caused difficulty in his social and occupational life; however, the Veteran was able to maintain his occupation with some accommodations.  The examiner also noted that the Veteran reported improvement with psychiatric treatment. 

In September 2010, the Veteran continued his routine visits.  The Veteran's energy was variable and had some weight fluctuations.  The Veteran was getting 7 to 8 hours of sleep and he felt his PTSD was minimized because he was taking medications.  The Veteran denied any suicidal or homicidal ideation and denied any past suicide attempts.  The Veteran admitted to thoughts in the past of ways to commit suicide, but, insisted that he had reasons to live and did not want to harm himself or anyone.  He stated he saw things out of the corner of his eyes, and sometimes heard voices.  He stated this sometimes happened at night.  He stated he had some problems relaxing at night and reported some hypervigilance.  He stated his nightmares were reduced; however, he still had intrusive memories or thoughts regarding his service daily.  He reported that if he stayed busy, his PTSD did not bother him much.  The examiner noted the Veteran was alert and orientated to person, place, and time.  His affect and judgment were anxious, and his speech was logical with pressure.  The Veteran's psychomotor was restless.  The Veteran tested positive for moderate depression, with symptoms of little interest in things several days a week, and feeling down, depressed, or hopeless more than half the time.  He reported having little energy and trouble sleeping.  He also reported feeling like a failure on several days and was hopeless about his future. 

The Veteran was seen again in March 2011.  The Veteran appeared irritated and had to drive through fog for his visit, which reminded him of Vietnam.  The Veteran discussed his time in Vietnam, stating he never thought he could kill anyone but his self-preservation took over.  The Veteran reported finding care in his community to monitor his blood pressure.  He stated that his appointments caused more anxiety.  He reported his depression was manageable and was currently working on reducing the clutter in his home.  He denied having panic attacks, with only some occasional anxiety.  The Veteran stated he continued to have intrusive memories and some nightmares, with some mood lability at times.  He stated his sleep was okay and he was getting about 6 to 8 hours of sleep at night.  He stated his nightmares were not too common but could be triggered by media, and he attributed his intrusive memories to recently going through old photos from Vietnam.  He denied having suicidal or homicidal ideation and no psychotic symptoms; however, he still had some hypervigilance at night.  The examiner noted the Veteran was alert and orientated to person, place, and time.  He had good eye contact, his speech was logical with mild pressure, and his psychomotor was restless.  The Veteran further reported always being on guard or easily startled and no alcohol abuse. 

In June 2011, the Veteran was seen for one of his routine visits.  The Veteran stated he was doing "all right," but was still irritable and anxious.  The Veteran stated he forgot his medications on a vacation and began to feel worse.  He stated his depression was manageable and believed it was better controlled.  He denied any panic attacks, but still struggled with anxiety.  He stated he was getting 8 to 9 hours of sleep at night; however, he was having some problems relaxing his mind to go to sleep.  He mentioned the fourth of July was a hard time for him because the fireworks triggered flashbacks and intrusive memories.  His energy was okay and he had no change in appetite or weight. The examiner noted the Veteran was alert and oriented.  His mood was irritable, but he was able to calm down.  His affect remained anxious.  His speech was logical with moderate pressure and his psychomotor was slightly restless.  The Veteran denied any suicidal or homicidal ideation and denied psychotic symptoms.  The examiner also noted the Veteran had good insight and was a low to minimal suicide risk with no thoughts of taking his life or that he was better off dead.  The Veteran further had minimal depression symptoms.  The Veteran stated he did not have difficulty concentrating on things, but his symptoms did make it somewhat difficult to do his work and get along with others. 

After consideration of the medical and lay evidence, the Board finds that an evaluation in excess of 50 percent rating is not warranted.  During the period on appeal, the Veteran's PTSD has been primarily manifested by depression, anxiety, memory loss, chronic sleep impairment, hypervigilance, suspiciousness, social isolation, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.      

The Board finds that the evidence of record does not support a rating of 70 percent.  The Board acknowledges that the Veteran had mentioned having suicidal ideation in the past at his September 2009 and September 2010 VA medical center visits.  However, the Veteran also stated he had no suicide attempts and would never attempt suicide due to his religious beliefs and his family.  He further stated he knew he had reasons to live for.  He also did not endorse suicidal ideation throughout the rest of the appeal period.  Further, while the Veteran had difficulty in adapting to stressful circumstances, the evidence consistently shows that the Veteran had not experienced obsessional rituals which interfered with routine activities; speech that was illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; impaired impulse control, or near-continuous panic affecting the ability to function independently, appropriately and effectively.  Although the Veteran has reported depression throughout the appeal period, it has not manifested to the level of severity of being near-continuous and affecting the Veteran's ability to function independently, appropriately, and effectively.  While the Veteran has problems relating to others, he has not demonstrated a complete inability to establish and maintain effective relationships, as he's maintained his marital relationship, even mentioning an improvement through the years, and has maintained a relationship with his children.  Additionally, examiners have continuously noted the Veteran showed no risk-taking behaviors or impulsivity and appeared to take care of himself well.  The Veteran further often stated his depression and symptoms were better or manageable with medication.  Therefore, given the above, the Board does not find that the overall frequency, severity, and duration of the Veteran's PTSD rises to the level of severity as needed for a 70 percent rating.    

The Board also finds that the evidence of record does not support a rating of 100 percent.  While the Veteran preferred being alone and had problems relating to others, he was not totally socially impaired, as he maintained his relationship with his wife and adult children.  The Veteran also stated he was able to maintain his home, take care of his wife, work on his garden, and go fishing.  Further, each examiner noted the Veteran was friendly, alert, and took good care of himself.  The Veteran even took the initiative to find local care for his high blood pressure.  Thus, the evidence does not show that the Veteran has total occupational impairment or intermittent inability to perform activities of daily living.  The Board also notes that the Veteran has no suicide attempts or behavioral issues.  The Board acknowledges the Veteran's statements that he has a quick temper and was mean at times towards his family; however, there has been no evidence of consistent violent or irrational behavior during the period on appeal, nor has the Veteran demonstrated that he was a persistent danger of hurting others.  Further, these occurrences do not appear to have grossly impaired the Veteran in his thought process/communication or caused grossly inappropriate or consistently aggressive behavior.  The Board notes that the Veteran has mentioned instances of hearing and seeing things at his September 2010 VA visit; however, this has not risen to the level of being persistent.  The Veteran has shown no disorientation to time or place, or delusion and has maintained a strong memory. 

The Board also acknowledges the Veteran's assertions that he is entitled to a higher rating because his symptoms were worse.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the Board has considered the Veteran's statements and finds them credible and consistent with the rating assigned.

Accordingly, the Board concludes that the preponderance of evidence is against the claim and an evaluation in excess of 50 percent prior to July 26, 2012 is not warranted.  The benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  


ORDER

An initial rating in excess of 50 percent prior to July 26, 2012, for PTSD is denied. 


REMAND

Unfortunately, a remand is required in this case for the remaining issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

In this case, the Veteran is only service-connected for PTSD, rated as 50 percent disabling prior to July 26, 2012.  Therefore, the Veteran does not meet the threshold disability percentage requirements of 38 C.F.R. § 4.16(a).  However, a November 2017 vocational assessment indicates that it is more likely than not that the Veteran's service-connected PTSD prevented him from securing and following substantially gainful activity since March 12, 2008, when the Veteran entered a part-time, protected work environment.  The combination of symptoms resulted in an inability to attend to basic work functions on a full-time basis.      

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  If a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. (2001); Fanning v. Brown, 4 Vet. App. 225 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b). 

The Director should consider the November 2017 vocational assessment that the Veteran entered a part-time, protected work environment since March 2008 and that his PTSD prevented him from securing and following substantially gainful activity.

2.  If the claim is denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




Department of Veterans Affairs


